NUMBER 13-19-00226-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                          IN RE THE ALEX GROUP, LLC


                        On Petition for Writ of Mandamus.


                                         ORDER

Before Chief Justice Contreras and Justices Benavides and Hinojosa
                         Order Per Curiam

        Relator The Alex Group, LLC filed a petition for writ of mandamus in the above

cause on May 15, 2019. Through this original proceeding, relator seeks to compel the

trial court to vacate the trial court’s order granting the real party in interest’s motion for

extension of time to file a certificate of merit and to grant relator’s motion to dismiss. See

TEX. CIV. PRAC. & REM. CODE ANN. § 150.002 (West, Westlaw through May 7, 2019, 2019

R.S.)

        The Court requests that the real party in interest, La Joya Independent School

District, or any others whose interest would be directly affected by the relief sought, file a
response to the petition for writ of mandamus on or before the expiration of ten days from

the date of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                              PER CURIAM

Delivered and filed the
16th day of May, 2019.




                                             2